Case o-2U0-/lof/-reg VOC lys Filed Vo/OO/zl Entered Qs/00/241 Liio0los

 

UNITED STATES BANKRUPTCY COURT RETURN DATE: June 9, 2021

EASTERN DISTRICT OF NEW YORK. TIME: 9:30 A.M.
x

In Re: Chapter 7

Case No. 820-71877-A736
Diamond Finance Co., Inc.,

Debtor. Notice of Hearing
x

 

PLEASE TAKE NOTICE, that on June 9, 2021 at 9:30 am., Plaintiff, Mare A.
Pergament, Chapter 7 Trustee of the Estate of Diamond Finance Co., Inc., will move before the
Honorable Robert E. Grossman, United States Bankrupicy Judge, United States Bankruptcy Court,
Alfonse M. D’ Amato U.S. Courthouse, 290 Federal Plaza, Room 860, Central Islip, New York 11722,
or as soon thereafter as counsel can be heard for an Order pursuant to Rule 9019 of the Federal Rules
of Bankruptcy Procedure: (a) approving the settlement by and between the Trustee and JJAZ Inc.
& Combine Distributing Profit Sharing Plan (“JJAZ”) for the sum of $12,000.00; (b) authorizing
the Trustee to execute all documents necessary to effectuate the settlement by and between the
Estate and Defendant; and (c) for such other and further relief as this Court deems just and proper
(“Motion”).

PLEASE TAKE FURTHER NOTICE, that a copy of the Motion is available for
inspection at the office of the Clerk of the United States Bankruptcy Court during normal business
hours at the Alfonse M. D’Amato Courthouse, 290 Federal Plaza, Central Islip, New York 11722 or
may be obtained by contacting the undersigned.

PLEASE TAKE FURTHER NOTICE, All parties must email the Courtroom
Deputy at: reg_hearings@nyeb.uscourts.gov at least twenty-four (24) hours in advance of the
scheduled hearing to identify the parties that will appear and what case they are appearing on. All
attorneys must also identify the party they represent. All phones must be placed on mute until your
case is called. Instructions to be used to dial in for the telephonic appearance: (i) Dial in Number

888-557-8511; (i) Access Code - 9628493; Gii) announce who you are each time you speak; (iv)
Case o-2U0-/lof/-reg VOC lys Filed Vo/OO/zl Entered Qs/00/241 Liio0los

avoid the use of a speaker phone and/or cell phone (use a landline if possible); and (v) All persons
not speaking should mute their phones. Failure to appear: If a party does not timely call and
connect to the scheduled hearing, the hearing may proceed in their absence. If the movant does not
appear, the matter may be denied for failure to appear.

PLEASE TAKE FURTHER NOTICE, Objections to the Trustee’s Motion shall be
filed as follows: (a) (i) through the Bankruptcy Court’s electronic filing system (in accordance with
Order No. 476), which may be accessed through the Internet at the Bankruptcy Court’s website:
www.nyeb.uscourts.gov, and (i1) in portable document format (PDF) using Adobe Exchange
software for conversion; or (b) if a party is unable to file electronically, such party shall submit the
objection in PDF format on a diskette in an envelope with the case name, case number, type and title
of document, document number of the document to which the objection refers, and the file name on
the outside of the envelope. An objection filed by a party with no legal representation shall comply
with section (b) or (c) as set forth in this paragraph. A hard copy of the objection, whether filed
pursuant to section (a), (b) or (c), as set forth in this paragraph, shall be hand-delivered directly to the
Chambers of the Honorable Robert E. Grossman, and a hard copy shall be served upon the Trustee’s
counsel, Weinberg, Gross & Pergament LLP, 400 Garden City Plaza, Suite 403, Garden City, New
York 11530, Attention: Marc J. Weingard, Esq., the Office of the United States Trustee, Alfonse
M. D’Amato Courthouse, 560 Federal Plaza, Central Islip, New York 11722, and filed with the
Clerk of the Bankruptcy Court, with a copy to chambers on or before June 2, 2021.

Dated: Garden City, New York

May 6, 2021 Weinberg, Gross & Pergament LLP
Attorneys for Trustee

By: } C

Marc A. Pergament

400 Garden City Plaza, Suite 403
Garden City, New York 11530
(516) 877-2424
